Case 1:19-cv-04068-TWP-MG Document 70 Filed 09/03/21 Page 1 of 24 PageID #: 1489




                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF INDIANA
                                        INDIANAPOLIS DIVISION

  DANEAL QUALLS-HOLSTON,                                       )
                                                               )
                                    Plaintiff,                 )
                                                               )
                               v.                              )      Case No. 1:19-cv-04068-TWP-MG
                                                               )
  INDIANA UNIVERSITY, and                                      )
  DEBORAH STOMBAUGH,                                           )
                                                               )
                                    Defendants.                )

             ORDER ON DEFENDANTS' MOTION FOR SUMMARY JUDGMENT

          This matter is before the Court on a Motion for Summary Judgment filed pursuant to

  Federal Rule of Civil Procedure 56 by Defendants Indiana University 1 ("IU") and Deborah

  Stombaugh ("Stombaugh") (collectively, "Defendants") (Filing No. 46). After her decades of

  employment with IU involuntarily ended, Plaintiff Daneal Qualls-Holston ("Qualls-Holston")

  initiated this litigation bringing various employment claims against the Defendants pursuant to

  Title VII of the Civil Rights Act ("Title VII"), the Age Discrimination in Employment Act

  ("ADEA"), and the Family and Medical Leave Act ("FMLA") (Filing No. 1). The Defendants

  seek summary judgment on all of her claims. For the following reasons, the Court grants the

  Defendants' Motion.

                                           I.        BACKGROUND

          The following facts are not necessarily objectively true, but as required by Federal Rule of

  Civil Procedure 56, the facts are presented in the light most favorable to Qualls-Holston as the




  1
    Plaintiff Daneal Qualls-Holston incorrectly named "Indiana University" as a defendant in this case. The "Trustees
  of Indiana University" is the proper name of the defendant.
Case 1:19-cv-04068-TWP-MG Document 70 Filed 09/03/21 Page 2 of 24 PageID #: 1490




  non-moving party. See Zerante v. DeLuca, 555 F.3d 582, 584 (7th Cir. 2009); Anderson v. Liberty

  Lobby, Inc., 477 U.S. 242, 255 (1986).

             Qualls-Holston is a Black female who was hired by IU in 1983 as a clinical research

  technician in the Universities' Department of Medical and Molecular Genetics. In 1992, she

  became the Division Administrator of the Pulmonary, Critical Care, Sleep, Allergy, and

  Occupational Medicine Division (the "Division") 2 within the Department of Medicine (the

  "Department"). Her salary at the time of her termination in 2019 was $100,068.96 or $8,339.08

  per month (Filing No. 49-3 at 3–4; Filing No. 49-6 at 12).

             As Division Administrator, Qualls-Holston was responsible for the financial account

  management of the Division, faculty compensation, payroll management, developing and

  implementing a business plan for the Division, conducting market analysis, recommending

  business strategies, developing implementation procedures, analyzing industry trends, and

  managing financial activities relating to grants and laboratory ventures, among other duties and

  responsibilities. She was the only Black division administrator out of nine administrators in the

  Department (Filing No. 49-3 at 4; Filing No. 49-7; Filing No. 49-5 at 10, 124–25).

             Defendant Stombaugh was hired by IU in December 1998. Prior to 2010, she served in

  various capacities at IU including the Division Administrator for the Rheumatology Division,

  Director of Life Sciences at the School of Medicine, and Associate Chief Operating Officer at the

  School of Medicine. In 2010, Stombaugh was promoted to be the Vice Chair for Clinical and

  Academic Administration, which is the position she held until her retirement (Filing No. 49-5 at

  6, 11–13).




  2
      A division is an academic unit in the School of Medicine based on a medical specialty (Filing No. 49-5 at 11).


                                                              2
Case 1:19-cv-04068-TWP-MG Document 70 Filed 09/03/21 Page 3 of 24 PageID #: 1491




         From 2002 to 2017, Dr. Homer Twigg ("Dr. Twigg") was the Division Chief. Dr. Roberto

  Machado ("Dr. Machado") became the Division Chief on September 1, 2017. In her role as the

  Division Administrator, Qualls-Holston did not directly report to the Division Chief. Instead, she

  reported directly to Stombaugh. Even though Stombaugh worked with the Division Chief, she

  reported directly to Mark Geraci, the Department Chair of the School of Medicine (Filing No. 49-

  5 at 7, 21, 125–26; Filing No. 49-9 at 3, 14–15, 30; Filing No. 49-8 at 9–10, 14).

         In 2011, Stombaugh spoke with Qualls-Holston about concerns raised by school leadership

  regarding the administration of the Center for Immuno-Biology ("CIMB"). Although CIMB staff

  did not report to Qualls-Holston, she tried to assign work to them and require that she approve all

  laboratory purchases, which was not within her role. This resulted in a review of her duties and a

  discussion with the Division Chief, Dr. Twigg, and Qualls-Holston regarding the concerns and

  Qualls-Holston being reminded that CIMB staff do not report to her. Qualls-Holston has no

  recollection of this incident or discussion (Filing No. 49-10 at 2; Filing No. 49-11; Filing No. 49-

  12 at 4; Filing No. 49-3 at 5).

         In 2013, Qualls-Holston improperly handled the salary package for a physician, and

  Stombaugh sent her an email expressing concern with how Qualls-Holston handled the matter. Dr.

  Twigg also expressed the same concern. Qualls-Holston believed that she did nothing wrong, and

  she did not believe that Stombaugh had any concerns with the situation. Yet, in January 2013,

  Stombaugh met with Qualls-Holston to discuss this issue and another issue of providing incorrect

  financial analysis resulting in an inaccurate forecast. Stombaugh placed Qualls-Holston on a

  Performance Improvement Plan ("PIP") from January 2013 through March 2013. Qualls-Holston

  could not recall receiving the PIP or discussing it with Stombaugh, and she asserts that she did not




                                                   3
Case 1:19-cv-04068-TWP-MG Document 70 Filed 09/03/21 Page 4 of 24 PageID #: 1492




  receive it (Filing No. 49-10 at 2; Filing No. 49-12 at 4–5; Filing No. 49-13 at 2; Filing No. 49-3 at

  7–8; Filing No. 49-14 at 1–2; Filing No. 49-5 at 85, 120; Filing No. 49-3 at 9–10).

         Later in 2013, Stombaugh prepared a document entitled "Daneal Qualls-Holston

  Performance Concerns June 18, 2013," which Stombaugh referred to as a second PIP in her

  timeline of performance issues. The document included supervisory concerns and financial

  concerns. In June 2013, Qualls-Holston received a copy of this document from Stombaugh and

  discussed with her the enumerated concerns listed on the document. However, Qualls-Holston did

  not agree with the concerns and believed they should not have been called performance concerns

  (Filing No. 49-17; Filing No. 49-10 at 2–3; Filing No. 49-5 at 122; Filing No. 49-3 at 10–13).

         In 2014, Qualls-Holston submitted the Fiscal Year 2015 budget, and it was filled with

  errors, which would have led to significant overdraft of expenses that would not have been

  covered. Stombaugh prepared a new "Performance Concerns," document detailing concerns from

  February 2013 through March 2014 and discussed the concerns with Qualls-Holston on March 25,

  2014. Qualls-Holston again did not agree with the concerns, believing that they were only

  Stombaugh's concerns about her (Filing No. 49-10 at 3; Filing No. 49-5 at 88; Filing No. 49-18;

  Filing No. 49-3 at 13, 15–16).

         In July 2014, Qualls-Holston's service line administrator position was removed, to take

  effect on January 1, 2015. This action reduced her duties as a clinical administrator and academic

  administrator to solely an academic administrator. Her clinical duties were removed because of

  performance and communication concerns. Qualls-Holston did not think this was a demotion, yet

  she threatened to sue IU for discrimination if her job was reclassified (Filing No. 49-10 at 3; Filing

  No. 49-3 at 24; Filing No. 49-5 at 88–90; Filing No. 49-12 at 5).




                                                    4
Case 1:19-cv-04068-TWP-MG Document 70 Filed 09/03/21 Page 5 of 24 PageID #: 1493




            Stombaugh provided Qualls-Holston with her 2014 performance evaluation, which

  included feedback from twelve faculty and staff members and included ratings of "Does Not Meet

  Expectations" on four of eleven competencies. The performance evaluation included negative

  feedback regarding Qualls-Holston's rudeness, lack of straight answers, slowness to respond, lack

  of trust, and difficulty understanding complex issues. Stombaugh discussed the issues presented

  in the performance evaluation with Qualls-Holston (Filing No. 49-19; Filing No. 49-3 at 19, 24–

  25).

            In January 2015, Stombaugh issued another PIP to Qualls-Holston because of

  communication and staff management issues. The PIP covered the time period of February 2015

  through June 2015. The communication concerns raised in the PIP included that Qualls-Holston

  caused confusion, was rude and disrespectful, and engaged in too long, scattered, and confusing

  verbal and written communications. The staff management issues noted in the PIP included

  Qualls-Holston not providing enough background on requests so that administrative assistants

  could understand, giving menial tasks, not giving meaningful work, taking credit for others' work,

  and talking poorly about staff in front of other staff. Qualls-Holston asserts that she never received

  the PIP or discussed it with Stombaugh (Filing No. 49-12 at 5; Filing No. 49-22; Filing No. 49-3

  at 27).

            In early 2016, Qualls-Holston improperly handled the salary and tenure appointment for a

  physician, and Stombaugh sent an email to Qualls-Holston expressing concern with how Qualls-

  Holston handled the matter. Stombaugh explained that this was an example of the communication

  issues that she had discussed with Qualls-Holston in the past, and it made IU leadership look

  ineffective and uncoordinated (Filing No. 49-23 at 1). Still, Stombaugh later indicated that Qualls-

  Holston had improved overall in 2016, and she was happy with her progress. Stombaugh's 2016




                                                    5
Case 1:19-cv-04068-TWP-MG Document 70 Filed 09/03/21 Page 6 of 24 PageID #: 1494




  performance evaluation of Qualls-Holston showed her as an "Effective Contributor" in each of the

  competencies. Less than half the faculty and staff members who were asked to provide feedback

  gave any response for Qualls-Holston's performance evaluation. Of those who provided feedback,

  some of them had concerns with her communication and fiscal accuracy. Stombaugh later learned

  that faculty and staff declined to provide feedback for Qualls-Holston's performance review

  because they were intimidated and feared retribution from Qualls-Holston (Filing No. 49-5 at 39,

  51; Filing No. 49-25 at 1; Filing No. 49-24; Filing No. 49-26 at 2).

         On June 27, 2018, Stombaugh prepared a timeline of Qualls-Holston's performance issues

  dating back to March 2011, which summarized eighteen separate performance issues (Filing No.

  49-10). In August 2018, Stombaugh completed Qualls-Holston's 2017 performance evaluation. It

  included the rating of "Does not meet expectations" on seven of ten competencies as well as for

  her overall assessment. There were significant complaints from staff regarding Qualls-Holston's

  disrespect, condescension, threatening statements, and obstruction. Other concerns included weak

  communication skills, misrepresentation of policy, struggling to understand operational issues,

  significant turnover in staff, and lack of insight in personnel management. Some staff previously

  had not provided honest input because of fear of retaliation by Qualls-Holston (Filing No. 49-27).

         On August 21, 2018, Stombaugh and Dr. Machado met with Qualls-Holston to discuss her

  2017 performance evaluation. Stombaugh prepared a summary of the meeting the next day, in

  which she recorded that Qualls-Holston acknowledged that she was aware of faculty

  dissatisfaction with her performance. On September 12, 2018, Qualls-Holston responded with a

  rebuttal to her evaluation, in which she attributed the negative reviews to false accusations and

  lies, and she also explained to Stombaugh that she felt she was subjected to discrimination and

  retaliation. That same day, Stombaugh and Ray Kliewer ("Kliewer"), Senior Director of Human




                                                   6
Case 1:19-cv-04068-TWP-MG Document 70 Filed 09/03/21 Page 7 of 24 PageID #: 1495




  Resources, attempted to schedule a follow-up meeting with Qualls-Holston, but she responded that

  she would need to get back with Stombaugh's secretary (Filing No. 49-4 at 17; Filing No. 49-34;

  Filing No. 49-35; Filing No. 49-36; Filing No. 49-37).

         On September 6, 2018, Qualls-Holston's attorney sent a letter to the dean of IU's School of

  Medicine, stating that Qualls-Holston was being subjected to race, age, and gender discrimination

  (Filing No. 49-56). Then on September 18, 2018, Qualls-Holston filed a grievance with IU's Office

  of Equal Opportunity ("OEO"), alleging discrimination, retaliation, and a hostile work

  environment because she felt she was given an unfair evaluation. Kliewer conducted a review of

  the 2017 performance evaluation and Qualls-Holston's rebuttal to the evaluation. On October 29,

  2018, Kliewer informed Qualls-Holston, Stombaugh, and Dr. Machado that the 2017 performance

  evaluation was accurate and supported by source materials. On November 6, 2018, Stombaugh

  emailed Qualls-Holston requesting a meeting. Two days later, Qualls-Holston responded and

  declined a meeting, citing her open grievance filed with the OEO (Filing No. 49-38; Filing No.

  49-40; Filing No. 49-41).

         On November 20, 2018, Qualls-Holston met with Kliewer, Stombaugh, and Dr. Machado

  to discuss her performance. Stombaugh provided Qualls-Holston with a "performance gap memo"

  that detailed four new issues since her August 21, 2018 performance evaluation. The gap memo

  reported Dr. Machado's observation that he had seen no progress toward the concerns raised in the

  performance evaluation. Stombaugh and Qualls-Holston met again on November 26, 2018, which

  Qualls-Holston described as a good meeting filled with productive discussion. Stombaugh

  informed Qualls-Holston that she could write a rebuttal to the issues raised in the performance gap

  memo. On December 3, 2018, Qualls-Holston emailed her response to Stombaugh, Kliewer, and

  Dr. Machado, in which she disagreed with the assessment of her performance, stating that it was




                                                  7
Case 1:19-cv-04068-TWP-MG Document 70 Filed 09/03/21 Page 8 of 24 PageID #: 1496




  based on inaccurate and incomplete information. She also asserted that she was being subjected to

  bias, retaliation, discrimination, and a hostile work environment (Filing No. 49-4 at 28, 30; Filing

  No. 49-42; Filing No. 49-43; Filing No. 49-44).

         On February 13, 2019, Stombaugh and Dr. Machado met with Qualls-Holston for a

  monthly meeting and also to discuss the performance gap memo issues. At the meeting,

  Stombaugh provided Qualls-Holston with a second performance gap memo dated February 9,

  2019, detailing a continued lack of improvement. Afterward, Stombaugh prepared a summary of

  the meeting, noting Qualls-Holston's lack of improvement and her lack of understanding the need

  to improve. Stombaugh concluded that Qualls-Holston would likely never be able to perform at a

  minimal level of performance for the senior position of Division Administrator (Filing No. 49-4

  at 31; Filing No. 49-45; Filing No. 49-46; Filing No. 49-47).

         It became clear to Stombaugh and Dr. Machado that Qualls-Holston's performance would

  not improve, and she had no intention of improving her work performance, so Stombaugh and Dr.

  Machado together made the decision to terminate Qualls-Holston's employment on February 25,

  2019. Qualls-Holston was informed of her termination that day. That same day, Stombaugh

  emailed her colleagues on behalf of Dr. Machado, informing them that there was a change in the

  division leadership and thanked Qualls-Holston for her thirty-five years of service to IU. Kliewer

  designated Qualls-Holston as ineligible for rehire at IU. Her position was filled by Heather

  Hennen, a Caucasian female (Filing No. 49-4 at 32; Filing No. 49-5 at 10, 18–19; Filing No. 49-8

  at 11–12; Filing No. 49-48; Filing No. 49-49; Filing No. 49-50 at 7–8).

         On April 23, 2019, Qualls-Holston filed a charge of discrimination with the Equal

  Employment Opportunity Commission ("EEOC"), alleging discrimination based on race and age

  and retaliation. On July 2, 2019, the EEOC issued a Dismissal and Notice of Rights letter to




                                                    8
Case 1:19-cv-04068-TWP-MG Document 70 Filed 09/03/21 Page 9 of 24 PageID #: 1497




  Qualls-Holston (Filing No. 49-57; Filing No. 49-58). Qualls-Holston filed the instant lawsuit on

  September 27, 2019, asserting claims against IU for race discrimination in violation of Title VII,

  age discrimination in violation of ADEA, and retaliation for complaining about race and age

  discrimination as well as a claim against Stombaugh and IU for retaliation for taking FMLA leave

  (Filing No. 1). After Defendants filed their Motion for Summary Judgment on the four claims,

  (Filing No. 46), the parties filed a Joint Stipulation of Dismissal, dismissing Qualls-Holston's

  ADEA and FMLA claims, leaving only the race discrimination and retaliation claims against IU

  (Filing No. 62; Filing No. 63).

                       II.          SUMMARY JUDGMENT STANDARD

         The purpose of summary judgment is to "pierce the pleadings and to assess the proof in

  order to see whether there is a genuine need for trial." Matsushita Elec. Indus. Co. v. Zenith Radio

  Corp., 475 U.S. 574, 587 (1986). Federal Rule of Civil Procedure 56 provides that summary

  judgment is appropriate if "the pleadings, depositions, answers to interrogatories, and admissions

  on file, together with the affidavits, if any, show that there is no genuine issue as to any material

  fact and that the moving party is entitled to a judgment as a matter of law." Hemsworth v.

  Quotesmith.com, Inc., 476 F.3d 487, 489–90 (7th Cir. 2007). In ruling on a motion for summary

  judgment, the court reviews "the record in the light most favorable to the non-moving party and

  draw[s] all reasonable inferences in that party's favor." Zerante, 555 F.3d at 584 (citation omitted).

  "However, inferences that are supported by only speculation or conjecture will not defeat a

  summary judgment motion." Dorsey v. Morgan Stanley, 507 F.3d 624, 627 (7th Cir. 2007) (citation

  and quotation marks omitted). Additionally, "[a] party who bears the burden of proof on a

  particular issue may not rest on its pleadings, but must affirmatively demonstrate, by specific

  factual allegations, that there is a genuine issue of material fact that requires trial." Hemsworth,




                                                    9
Case 1:19-cv-04068-TWP-MG Document 70 Filed 09/03/21 Page 10 of 24 PageID #: 1498




  476 F.3d at 490 (citation omitted). "The opposing party cannot meet this burden with conclusory

  statements or speculation but only with appropriate citations to relevant admissible evidence." Sink

  v. Knox County Hosp., 900 F. Supp. 1065, 1072 (S.D. Ind. 1995) (citations omitted).

         "In much the same way that a court is not required to scour the record in search of evidence

  to defeat a motion for summary judgment, nor is it permitted to conduct a paper trial on the merits

  of [the] claim." Ritchie v. Glidden Co., 242 F.3d 713, 723 (7th Cir. 2001) (citations and quotation

  marks omitted). "[N]either the mere existence of some alleged factual dispute between the parties

  nor the existence of some metaphysical doubt as to the material facts is sufficient to defeat a motion

  for summary judgment." Chiaramonte v. Fashion Bed Grp., Inc., 129 F.3d 391, 395 (7th Cir.

  1997) (citations and quotation marks omitted).

         The Court views the designated evidence in the light most favorable to Qualls-Holston as

  the non-moving party and draws all reasonable inferences in her favor. Bright v. CCA, 2013 U.S.

  Dist. LEXIS 162264, at *8 (S.D. Ind. Nov. 14, 2013). "However, employment discrimination

  cases are extremely fact-intensive, and neither appellate courts nor district courts are obliged in

  our adversary system to scour the record looking for factual disputes." Id. at *8–9 (citation and

  quotation marks omitted).

                                     III.       DISCUSSION

         Following the parties' Joint Stipulation of Dismissal, the claims remaining are Qualls-

  Holston's race discrimination and retaliation claims against IU. The Defendants argue that

  summary judgment is appropriate on these two claims because the designated evidence shows

  Qualls-Holston was terminated because of her long history of work performance issues, and there

  is no evidence of race discrimination or retaliation.




                                                   10
Case 1:19-cv-04068-TWP-MG Document 70 Filed 09/03/21 Page 11 of 24 PageID #: 1499




  A.       Preliminary Matters

           The Defendants first argue,

           A claimant must file a charge with the EEOC within 180 days of an allegedly
           discriminatory act, 42 U.S.C. § 2000e-5(e). This deadline "protect[s] employers
           from the burden of defending claims arising from employment decisions that are
           long past. Black v. Rieth-Riley Constr. Co., Inc. 957 F. Supp. 177, 180 (S.D. Ind.
           1997). Qualls-Holston's EEOC charge was filed on April 23, 2019. [DE 49-57.]
           Thus, all incidents or allegations prior to October 25, 2018 are time barred.

  (Filing No. 51 at 22.)

           Qualls-Holston did not respond to this initial argument presented by the Defendants. "The

  Seventh Circuit has clearly held that a party who fails to respond to points made . . . concedes

  those points." Myers v. Thoman, 2010 WL 3944654, at *4, 2010 U.S. Dist. LEXIS 107502, at *11

  (S.D. Ind. Oct. 6, 2010). See also Bonte v. U.S. Bank, N.A., 624 F.3d 461, 466 (7th Cir. 2010)

  ("Failure to respond to an argument . . . results in waiver," and "silence leaves us to conclude" a

  concession.); Cintora v. Downey, 2010 WL 786014, at *4, 2010 U.S. Dist. LEXIS 19763, at *12

  (C.D. Ill. Mar. 4, 2010) ("The general rule in the Seventh Circuit is that a party's failure to respond

  to an opposing party's argument implies concession."); Sequel Capital, LLC v. Pearson, 2010 U.S.

  Dist. LEXIS 109087, at *22 (N.D. Ill. Oct. 12, 2010) (same); Thomas v. Am. Family Mut. Ins. Co.,

  2008 WL 4911192, at *5, 2008 U.S. Dist. LEXIS 92440, at *13–14 (N.D. Ind. Nov. 13, 2008)

  (same). Qualls-Holston's failure to respond results in a concession that all incidents or allegations

  prior to October 25, 2018, are time barred because claimants must file their charge with the EEOC

  within 180 days of an allegedly discriminatory act, and Qualls-Holston filed her EEOC charge on

  April 23, 2019. 3



  3
   The Court notes that "[b]y the statute's own terms, the 180-day period applies except if the plaintiff initially instituted
  proceedings with a State or local agency. 42 U.S.C. § 2000e-5(e)(1)." Turner v. The Saloon, Ltd., 595 F.3d 679, 684
  (7th Cir. 2010). Qualls-Holston initially filed her charge of discrimination with the EEOC, so the 180-day period
  applies. See Filing No. 49-57.


                                                              11
Case 1:19-cv-04068-TWP-MG Document 70 Filed 09/03/21 Page 12 of 24 PageID #: 1500




         The Court additionally points out,

         [T]he statute of limitations applies differently depending on whether the plaintiff is
         asserting a claim for a discrete act of employment discrimination or for a hostile
         work environment. For the former category of claim, "the statute [of limitations]
         precludes recovery for discrete acts . . . that occur outside the statutory time period."
         [Morgan,] 536 U.S. at 105, 122 S. Ct. 2061. For the latter category, however,
         "consideration of the entire scope of a hostile work environment claim, including
         behavior alleged outside the statutory time period, is permissible for the purposes
         of assessing liability, so long as an act contributing to that hostile environment takes
         place within the statutory time period." Id. Thus, under Morgan, an employee
         claiming a hostile work environment "may file the charge (under Title VII) . . .
         within the statutory time from the last hostile act." Pruitt v. City of Chicago, 472
         F.3d 925, 927 (7th Cir. 2006).

  Turner v. The Saloon, Ltd., 595 F.3d 679, 684 (7th Cir. 2010). Thus, the Court must determine

  whether Qualls-Holston's claim is one for discrete acts of race discrimination or one for a hostile

  work environment.

         On September 27, 2019, Qualls-Holston filed her Complaint, which includes "Count I—

  Title VII; Racial Discrimination." (Filing No. 1 at 4.) Qualls-Holston alleges one discrete act of

  racial discrimination when Stombaugh singled her out at a company retreat. Count I alleges

  generic, non-specific racial discrimination by Stombaugh that IU failed to prevent. The Complaint

  then alleges that IU's "discriminatory conduct was sufficiently severe and pervasive so as to

  unreasonably interfere with Plaintiff's mental and physical health, work performance and so as to

  create an intimidating work environment." Id. Count I is then concluded with the allegation that

  IU fired Qualls-Holston because of her race on February 25, 2019. Id. at 5.

         Qualls-Holston's EEOC charge of discrimination suggests discrete acts of alleged

  discrimination and retaliation rather than a hostile work environment claim (see Filing No. 49-57).

  Importantly, Qualls-Holston's Statement of Claims—filed before the Defendants' Motion for

  Summary Judgment was filed—asserts that her race discrimination claim is based upon her

  termination while she observed less qualified, white employees receiving promotions and raises



                                                    12
Case 1:19-cv-04068-TWP-MG Document 70 Filed 09/03/21 Page 13 of 24 PageID #: 1501




  (Filing No. 31 at 2). In her Statement of Claims, Qualls-Holston makes no mention of a "hostile

  work environment" or an "intimidating work environment," and she says nothing about a work

  environment with harassment that was "so severe or pervasive as to alter the conditions of

  employment." 4

          The Defendants devote a section of their summary judgment brief to discussing a potential

  hostile work environment claim, and they argue—with support from legal authority—that the

  evidence does not support such a claim (see Filing No. 51 at 22–25). Qualls-Holston's summary

  judgment response brief says nothing about a hostile work environment claim. It says nothing

  about severe or pervasive harassment, and it does not discuss a subjectively and objectively hostile

  environment. Her response brief does not respond to the Defendants' argument about a potential

  claim for a hostile work environment. Where a party makes no attempt to respond to an argument

  concerning a claim at summary judgment, that party waives the claim. See Abrego v. Wilkie, 907

  F.3d 1004, 1012 (7th Cir. 2018) ("Because [plaintiff] made no attempt to respond to [defendant's]

  exhaustion arguments at summary judgment, the district court correctly concluded that [plaintiff]

  waived any discrimination claims reliant on the 2014 EEO complaint.").

          The Court concludes that, based upon Qualls-Holston's lack of summary judgment

  response, her Statement of Claims, and her EEOC charge of discrimination, Qualls-Holston's claim

  is one for discrete acts of race discrimination, not a hostile work environment. Therefore, based

  upon 42 U.S.C. § 2000e-5(e), the Court will consider the incidents or allegations of discrimination

  as of October 25, 2018, because Qualls-Holston filed her EEOC charge on April 23, 2019. The

  Court cannot consider any allegations preceding October 25, 2018.



  4
   One of the necessary, basic elements of a hostile work environment claim is that the alleged harassment must be "so
  severe or pervasive as to alter the conditions of employment and create a hostile or abusive working environment."
  Demkovich v. St. Andrew the Apostle Par., Calumet City, 3 F.4th 968, 977 (7th Cir. 2021).


                                                          13
Case 1:19-cv-04068-TWP-MG Document 70 Filed 09/03/21 Page 14 of 24 PageID #: 1502




  B.     Discrimination Claim

         In her Complaint, Qualls-Holston alleges, "On February 25, 2019, Defendant, IU fired

  Plaintiff in part due to her race in violation of Title VII of the Civil Rights Act of 1964, 42 USC

  2000e." (Filing No. 1 at 5.) In her summary judgment response, Qualls-Holston argues that "in

  the present case, the evidence would permit a reasonable fact finder to conclude that the plaintiff's

  race caused the termination." (Filing No. 59 at 5.)

         The issue in a discrimination case is whether the evidence would permit a reasonable fact

  finder to conclude that the plaintiff's race, sex, or other protected class caused the termination or

  other adverse employment action. Ortiz v. Werner Enters., Inc., 834 F.3d 760, 765 (7th Cir. 2016).

  The evidence must be considered as a whole instead of asking whether any piece of evidence

  proves the claim by itself. Id.

         A plaintiff supports a discrimination claim by presenting evidence that shows: (1) she

  belongs to a protected class, (2) she met the employer's legitimate performance expectations, (3)

  she suffered an adverse employment action, and (4) similarly situated employees outside her

  protected class received more favorable treatment. Simpson v. Franciscan All., Inc., 827 F.3d 656,

  661 (7th Cir. 2016) (citing the McDonnell Douglas framework). "Only when the plaintiff has

  established this prima facie case does the burden shift to the defendant to articulate a legitimate,

  nondiscriminatory reason for the adverse employment action, at which point the burden shifts back

  to the plaintiff to submit evidence that the employer's explanation is pretextual." Id. (internal

  citation and quotation marks omitted).

         In this case, there is no dispute that Qualls-Holston belongs to a protected class and suffered

  an adverse employment action. The Defendants argue that Qualls-Holston did not meet IU's

  legitimate performance expectations, and there are no similarly situated employees outside her




                                                   14
Case 1:19-cv-04068-TWP-MG Document 70 Filed 09/03/21 Page 15 of 24 PageID #: 1503




  protected class who received more favorable treatment. The Defendants assert that Qualls-Holston

  was terminated because of her long history of work performance issues. In responding to the

  Defendants' summary judgment argument, Qualls-Holston fails to present any argument or

  admissible evidence concerning similarly situated employees outside her protected class who

  received more favorable treatment. While she makes conclusory, general statements that

  Caucasian employees received raises and better performance reviews, she makes no effort to

  present any argument or evidence or identification of any specific comparator employees to allow

  the Court to assess similarly situated employees outside her protected class. Therefore, rather than

  considering Qualls-Holston's discrimination claim under the McDonnell Douglas framework, the

  Court will consider the claim under the holistic approach of Ortiz.

         Qualls-Holston argues that the School of Medicine "reflects a lily-white workplace where

  Plaintiff’s complaints of race discrimination were ignored and then retaliated against." (Filing No.

  59 at 2.) She points out that she "was the only Black Division Administrator out of nine in that

  position" and "during her tenure, Deb Stombaugh had two Black employees out of the twenty who

  reported to her". Id. In addition,"[t]here were no Black faculty in the IU School of Medicine

  Pulmonary Division". Id.

         In support of her discrimination claim, Qualls-Holston points to a work meeting in

  September 2015, where Stombaugh held an activity titled "Privilege, Discrimination, and

  Oppression Statements," which asked questions about life experiences and background (Filing No.

  49-61). It was meant to be an inclusivity and understanding activity (Filing No. 49-5 at 24–30).

  However, the activity led to Qualls-Holston often standing alone and feeling fearful,

  uncomfortable, and singled out because of her race (Filing No. 59-1 at 20–21). Another participant




                                                  15
Case 1:19-cv-04068-TWP-MG Document 70 Filed 09/03/21 Page 16 of 24 PageID #: 1504




  responded to the activity: "Although somewhat painful for some of us, I think it was awesome that

  you shared it with the group." (Filing No. 49-5 at 29.)

         Qualls-Holston also points to an exit interview questionnaire for Bev Radloff ("Radloff"),

  a School of Medicine Human Resources specialist. Stombaugh conducted an exit interview with

  Radloff on February 21, 2018. Radloff explained that she had planned to retire a year later, but she

  was not comfortable around Qualls-Holston who had "made her life miserable." (Filing No. 49-26

  at 1.) She further explained that she wished the Division would have provided better protection

  from Qualls-Holston, and then it was noted, "lots of good here – just one black spot." Id.

         In addition, Qualls-Holston points out that she was the only Black division administrator

  in her Department and the only division administrator to not receive a raise. She argues that her

  younger, Caucasian peers received raises and did not receive the same criticism that was lodged

  against her (Filing No. 59-1 at 12). She further argues that the Defendants were racially

  discriminatory in their performance evaluations of her, and she was replaced by a Caucasian

  individual with less academic experience.

         The Defendants argue that the September 2015 inclusivity activity cannot reasonably be

  viewed as evidence of racial discrimination as Qualls-Holston suggests. They assert that a

  workplace exercise meant to address privileges, discrimination, and oppression and to help

  individuals understand others' experiences cannot be seen as racially discriminatory. Concerning

  the "just one black spot" statement on Radloff's exit interview questionnaire, the Defendants argue

  that Qualls-Holston simply speculates that the statement was referring to her race. Defendants

  contend that in reality, Stombaugh was not referring to Qualls-Holston's race, and it is not an

  objectively discriminatory statement (Filing No. 49-5 at 132).




                                                  16
Case 1:19-cv-04068-TWP-MG Document 70 Filed 09/03/21 Page 17 of 24 PageID #: 1505




         The Defendants argue that Qualls-Holston's failure to receive a salary increase in 2017 had

  nothing to do with her race. Stombaugh contends that she performed a market analysis because

  the Department was losing staff and division administrators who were being offered higher salaries

  in other departments. The purpose of the salary increase was to increase the pay of division

  administrators who were underpaid according to the market for such positions. The analysis

  determined that the maximum benchmark pay a division academic administrator received in 2017

  was $82,000.00. However, in 2017, Qualls-Holston's salary was approximately $96,000.00. At

  that same time, the younger, Caucasian division administrators had salaries in the upper $50,000s,

  so they received increases to the lower $70,000s based on the market analysis. The Defendants

  explain that Qualls-Holston's salary already was considerably higher than the benchmark and

  higher by a very large margin compared to any of the other division administrators. Thus, Qualls-

  Holston was not given a raise in 2017 while others did receive a raise (Filing No. 49-5 at 41–43,

  116; Filing No. 49-62; Filing No. 49-3 at 5).

         The Defendants also argue that Qualls-Holston has failed to point out any specific division

  administrators who had similar performance issues and were not criticized or who were better

  treated. Stombaugh regularly evaluated each of the division administrators, and Qualls-Holston

  was the only division administrator who had the performance issues and a lack of improvement

  with those issues. The other division administrators received criticism and feedback and applied

  it so that they improved (Filing No. 49-5 at 20–21, 99–100).

         A review of the admissible, designated evidence leads the Court to conclude that Qualls-

  Holston's race discrimination claim cannot survive summary judgment. The evidence would not

  "permit a reasonable factfinder to conclude that the plaintiff's race . . . caused the discharge" on

  February 25, 2019. Ortiz, 834 F.3d at 765. Much of Qualls-Holston's argument is based upon her




                                                  17
Case 1:19-cv-04068-TWP-MG Document 70 Filed 09/03/21 Page 18 of 24 PageID #: 1506




  simple disagreement with the work performance assessments that she received from the

  Defendants, but this is insufficient to defeat summary judgment. See Adreani v. First Colonial

  Bankshares Corp., 154 F.3d 389, 398 (7th Cir. 1998) (Plaintiff "attempts to raise issues of material

  fact based on his own perceptions of his performance. However, it is the perception of the

  decisionmaker, not the employee, that is relevant."); Fortier v. Ameritech Mobile Commc'ns, Inc.,

  161 F.3d 1106, 1114 (7th Cir. 1998) ("an employee's self-serving statements about his ability are

  insufficient to contradict an employer's negative evaluation and do not create a material dispute,"

  and a plaintiff's "subjective self-appraisal also cannot create a genuine issue of fact"). Moreover,

  Qualls-Holston's argument that other Caucasian employees were not similarly criticized appears

  to be based on her speculation. Qualls-Holston does not point to any admissible, designated

  evidence to support her conclusory, speculative opinion. This too cannot defeat summary

  judgment. See Sink, 900 F. Supp. at 1072 ("opposing party cannot meet this burden with conclusory

  statements or speculation but only with appropriate citations to relevant admissible evidence").

         Her reliance on her failure to receive a raise in 2017 is also unavailing. The admissible,

  designated evidence shows that Qualls-Holston already was paid a much higher salary than the

  other division administrators in the Department, and those other division administrators received

  a raise from their then-current salary in the upper $50,000s to the lower $70,000s to bring them

  closer to the maximum benchmark pay of a division administrator at $82,000.00. Qualls-Holston's

  salary was approximately $96,000.00, much higher than the maximum benchmark, so she did not

  receive a raise. The evidence indicates that it was not Qualls-Holston's race that resulted in her

  lack of a raise in 2017.

         The Defendants assert that the February 2018 "just one black spot" note on Human

  Resource Specialist Radloff's exit interview questionnaire did not refer to Qualls-Holston's race.




                                                  18
Case 1:19-cv-04068-TWP-MG Document 70 Filed 09/03/21 Page 19 of 24 PageID #: 1507




  But the Court agrees with Qualls-Holston and does not doubt that she considered the note (which

  she discovered during the pendency of this case) as an offensive and questionable comment

  regarding her race. However, this comment alone cannot support the conclusion that Qualls-

  Holston's termination in February 2019 was based on her race. The comment was made in the

  context of Radloff's exit interview in February 2018, wherein she complained that Qualls-Holston

  was difficult to work with, and it was a year later that Stombaugh and Dr. Machado decided to

  terminate Qualls-Holston's employment. The isolated comment from the former employee is too

  far removed in time and unrelated to the decision to terminate Qualls-Holston's employment, to

  support Qualls-Holston's discrimination claim. See Egonmwan v. Cook Cty. Sheriff's Dep't, 602

  F.3d 845, 850 (7th Cir. 2010) ("stray remarks are generally insufficient to establish discriminatory

  motivation"); Mach v. Will Cty. Sheriff, 580 F.3d 495, 499 (7th Cir. 2009) ("isolated comment or

  'stray remark' is typically insufficient to create an inference of discrimination").

         Regarding the September 2015 inclusivity activity, the Court agrees with the Defendants

  that it is too much of a stretch to infer racial animus or discrimination in 2019 from a 2015 training

  and learning activity where the exercise was meant to address privilege, discrimination, and

  oppression and to help individuals understand others' experiences. The activity's purpose was to

  recognize and address discrimination. The activity in September 2015 is far too removed in time,

  and unrelated to the adverse employment action, to support the conclusion that Qualls-Holston's

  February 2019 termination was based on her race.

         The Court determines that the admissible, designated evidence does not support Qualls-

  Holston's race discrimination claim and, thus, summary judgment is appropriate on this claim.




                                                    19
Case 1:19-cv-04068-TWP-MG Document 70 Filed 09/03/21 Page 20 of 24 PageID #: 1508




  C.     Retaliation Claim

         In her Complaint, Qualls-Holston alleges that the Defendants' criticism of her work became

  more severe after she reported race discrimination, and IU "terminated Plaintiff's employment on

  February 25, 2019 in retaliation for Plaintiff asserting her legal rights." (Filing No. 1 at 6.)

         To establish a claim for Title VII retaliation, a plaintiff must show that (1) she engaged in

  statutorily protected activity; (2) she suffered an adverse employment action; and (3) there was a

  causal connection between the two. Burks v. Wis. DOT, 464 F.3d 744, 758 (7th Cir. 2006). The

  plaintiff must show that she was retaliated against after engaging in activity protected under Title

  VII. Mattson v. Caterpillar, Inc., 359 F.3d 885, 889 (7th Cir. 2004). Such protected activity

  consists of opposing or complaining about discrimination or harassment by the employer based on

  "race, color, religion, sex, or national origin." 42 U.S.C. § 2000e-2(a).

         The Defendants assert that Qualls-Holston's work performance issues—many of which

  predated her internal grievances—caused her termination. Dr. Machado testified that retaliation

  against Qualls-Holston played no part in her termination, and Stombaugh testified that no action

  she took against Qualls-Holston was based on her race or in retaliation for exercising legal rights

  (Filing No. 49-8 at 49; Filing No. 49-5 at 126). The Defendants argue there is no evidence in the

  record to even suggest that IU's concerns with Qualls-Holston's work performance were a guise to

  cover up intentional discrimination or retaliation.

         The Defendants further argue,

         Qualls-Holston's documented performance issues predated her complaints of
         alleged discrimination in 2017 and 2018 . . . . In September 2017, Qualls-Holston
         met with Ginger Arvin, Senior Investigator in the OEO, to file a complaint over not
         receiving a raise in July 2017. [DE 49-4 at 157:6-9; DE 49-63.] However, because
         Qualls-Holston informed the OEO that she did not want any action taken, Arvin
         did not conduct an investigation or inform Stombaugh or Dr. Machado of this
         meeting. [DE 49-4 at 164:10-13.] Then in September 2018, in response to her Fiscal
         Year 2017 evaluation, Qualls-Holston emailed Stombaugh alleging that she had



                                                    20
Case 1:19-cv-04068-TWP-MG Document 70 Filed 09/03/21 Page 21 of 24 PageID #: 1509




          received the negative evaluation because of discrimination and in retaliation for her
          2017 OEO confidential visit. [DE 49-64.] However, there is no evidence that either
          Stombaugh or Dr. Machado were aware of Qualls-Holston's OEO visit until after
          they had completed Qualls-Holston's Fiscal Year 2017 evaluation, because, at the
          request of Qualls-Holston, the OEO took no action and, as she herself stated, the
          visit was confidential. [DE 49-3 at 164:10-13; DE 49-64.] Qualls-Holston filed
          another complaint with the OEO on September 18, 2018, based on what she
          believed was an unfair 2017 evaluation [DE 49-38], but IU was already proceeding
          through the progressive discipline process as a result of her continued performance
          deficiencies and nothing to do with the OEO. Qualls-Holston has no evidence to
          the contrary.

  (Filing No. 51 at 34–35.)

          In response, Qualls-Holston asserts that the "Defendants made up lies to criticize Plaintiff's

  performance." (Filing No. 59 at 8.) She disagrees with the performance assessments that the

  Defendants gave to her, and she argues that she did not receive performance improvement plans.

  She asserts that the "Defendants created false criticisms of Plaintiff and used those as a basis to

  fire her." Id.

          In particular, Qualls-Holston argues,

                   Whenever Plaintiff complained about race discrimination, the criticism
          increased. Plaintiff complained to Dr. Sylk, DoM Vice Chair for Faculty Affairs,
          Development, and Diversity, sharing with her about Ms. Stombaugh's racial biases,
          retaliation and mistreatment. Id. at para. 6. Plaintiff complained to the IU OEO and
          yet no relief was provided. Id. at para 13, and Exhibit 6. Ms. Stombaugh admits that
          the OEO Office never had her meet with Plaintiff. Defendants Exhibit 49-5, page
          96, lines 1-13. From the August 21, 2018 evaluation until the February 25, 2019
          termination the IU OEO Office was hands off and did not meet with Ms. Stombaugh
          or Plaintiff. Id. at page 105, lines 19-24.

                  The Human Resources officials of the IU School of Medicine were likewise
          retaliatory. Id at para. 26. When Plaintiff complained to Ray Kliewer, he simply
          directed Plaintiff's termination instead of providing any relief to Plaintiff. Id. Then
          once Plaintiff was fired, these Defendants completed the workforce they desired.
          Plaintiff was replaced by a Caucasian individual with less academic experience. Id.
          at 18. Defendant's Exhibit 49-5, Stombaugh Depo. Page 10 lines 10-13.

                   ...




                                                    21
Case 1:19-cv-04068-TWP-MG Document 70 Filed 09/03/21 Page 22 of 24 PageID #: 1510




                 After Defendants fired Plaintiff, they continued to harass and retaliate
         against her. At Ms. Stombaugh's request, Defendant's [sic] Ray Kliewer had
         Plaintiff listed as not eligible for rehire at all nine (9) IU campuses in the state of
         Indiana and all ten (10) HR Job sites. (Plaintiff's Affidavit, para. 41), (Exhibit 21)
         …. Defendants denied approval for Workforce Development benefits for which
         Plaintiff appealed. (Id.)

  (Filing No. 59 at 9–10.)

         The Defendants reply that Qualls-Holston's response is replete with allegations and

  conclusory statements that are not supported by admissible evidence. Defendants argue that

  Qualls-Holston has asserted numerous conclusory statements about lies and false criticisms

  without citation to evidence and without personal knowledge, and which contradicts the designated

  evidence that is admissible. Qualls-Holston does not provide actual evidence of retaliation but

  rather her own speculation and conclusory assertions and characterizations. The Defendants

  contend that many of Qualls-Holston's conclusory statements in her affidavit are not based upon

  personal knowledge and, thus, are not admissible.

         The Defendants argue it is clear Qualls-Holston does not have any evidence beyond her

  own subjective belief that some factor other than her performance issues must have been the reason

  for her termination, and her own perception of her work performance is not relevant. See Rand v.

  CF Indus., Inc., 42 F.3d 1139, 1146 (7th Cir. 1994) ("Inferences and opinions must be grounded

  on more than flights of fancy, speculations, hunches, intuitions, or rumors, and discrimination law

  would be unmanageable if disgruntled employees could defeat summary judgment by affidavits

  speculating about the defendant's motives.").

         A review of Qualls-Holston's summary judgment response and affidavit reveals that her

  retaliation claim is built upon a foundation of conclusory assertions, unsupported statements,

  speculation, and conjecture. Many of her conclusory statements are not based on her personal

  knowledge. She simply speculates about the allegations that she has made. Although Qualls-



                                                   22
Case 1:19-cv-04068-TWP-MG Document 70 Filed 09/03/21 Page 23 of 24 PageID #: 1511




  Holston disagrees with the Defendants' assessment of her work performance and denies that she

  was "error-prone," the admissible, designated evidence shows that Qualls-Holston received

  negative employment performance feedback over a period of several years and that she was

  terminated because of a long history of work performance issues.            She characterizes the

  Defendants' assessments of her work performance as "lies" and "false criticisms" without citation

  to supporting, admissible evidence.      But as noted earlier, IU's concerns about her work

  performance are well documented. (See Filing No. 49-3, Filing No. 49-5, Filing No. 49-8, Filing

  No. 49-10, Filing No. 49-12, Filing No. 49-13, Filing No. 49-14, Filing No. 49-15, Filing No. 49-

  17, Filing No. 49-18, Filing No. 49-19, Filing No. 49-20, Filing No. 49-21, Filing No. 49-22, Filing

  No. 49-23, Filing No. 49-24, Filing No. 49-25, Filing No. 49-26, Filing No. 49-27, Filing No. 49-

  28, Filing No. 49-29, Filing No. 49-30, Filing No. 49-32, Filing No. 49-33, Filing No. 49-34, Filing

  No. 49-35, Filing No. 49-36, Filing No. 49-37, Filing No. 49-38, Filing No. 49-39). Unfortunately

  for Qualls-Holton, the Seventh Circuit instructs that her disagreement with her employer's

  assessment of her work performance is not relevant. See Adreani, 154 F.3d at 398 (plaintiff

  "attempts to raise issues of material fact based on his own perceptions of his performance.

  However, it is the perception of the decisionmaker, not the employee, that is relevant."). The

  evidence does not support the conclusion that Qualls-Holston's negative work reviews and

  termination were causally connected to protected activity in which Qualls-Holston engaged.

         This also is true of IU's decision to designate Qualls-Holston as ineligible for rehire.

  Stombaugh ultimately concluded that Qualls-Holston "cannot see the reason for the need for

  improvement, despite our consistent and ongoing communication to her about them. There is no

  likelihood that she will ever be able to perform at a minimal level of performance for the senior




                                                  23
Case 1:19-cv-04068-TWP-MG Document 70 Filed 09/03/21 Page 24 of 24 PageID #: 1512




  position of Division Administrator." (Filing No. 49-47 at p. 3.) The ineligible to rehire designation

  was based on Qualls-Holston's poor work performance and her unwillingness to improve.

           Qualls-Holston's perception that IU School of Medicine "pays lip service" 5 to diversity

  may be accurate, but, she has failed to show through admissible, designated evidence that there

  was a causal connection between any statutorily-protected activity in which she engaged and any

  adverse employment action that she suffered. Accordingly, her Title VII retaliation claim is

  appropriately disposed of on summary judgment.

                                        IV.         CONCLUSION

           For the reasons discussed above, the Defendants' Motion for Summary Judgment (Filing

  No. 46) is GRANTED. Qualls-Holston's claims are dismissed, and final judgment will issue under

  separate order.

           SO ORDERED.

  Date: 9/3/2021



      DISTRIBUTION:

      Mark R. Waterfill                                       Melissa A. Macchia
      ATTORNEY AT LAW                                         TAFT STETTINIUS & HOLLISTER LLP
      mark@waterfilllaw.com                                   mmacchia@taftlaw.com

      James R. A. Dawson                                      Michael C. Terrell
      TAFT STETTINIUS & HOLLISTER LLP                         TAFT STETTINIUS & HOLLISTER LLP
      jdawson@taftlaw.com                                     mterrell@taftlaw.com

      Erica Marie Knear
      TAFT STETTINIUS & HOLLISTER LLP
      eknear@taftlaw.com



  5
   Definition of lip service: an avowal of advocacy, adherence, or allegiance expressed in words but not backed by
  deeds. See https://www.merriam-webster.com/dictionary/lip%20service.



                                                        24
